848 A.2d 926 (2004)
Elsie R. BROUSSARD, M.D.
v.
ZONING BOARD OF ADJUSTMENT OF the CITY OF PITTSBURGH
The Twentieth Century Club, City of Pittsburgh, Medcano Corporation, Schenley Farms Civic Association, Gregory Snow, Patricia M. Moore, Jack L. Paradise, Mary Paradise, H. Richard Howland, Veronica Wojnaroski, Andrew McSwigan, Melissa McSwigan, Carol Kowall, and Mary A. McDonough, Intervenors
Petition of Schenley Farms Civic Association, Gregory Snow, Patricia M. Moore, Jack L. Paradise, Mary Paradise, H. Richard Howland, Veronica Wojnaroski, Andrew McSwigan, Melissa McSwigan, Carol Kowall, and Mary A. McDonough.
Supreme Court of Pennsylvania.
April 6, 2004.

ORDER
PER CURIAM:
AND NOW, this 6th day of April 2004, the Petition for Allowance of Appeal in the above-captioned case is GRANTED, limited to the question of whether the grant of a special exception under an applicable zoning code may be conditioned on the applicant's later compliance with the express requirements for the special exception.